        Case: 4:20-cv-00026-JMV Doc #: 14 Filed: 09/03/20 1 of 3 PageID #: 35



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION


DEVIN BENNETT                                                                    PLAINTIFF


VS.                                                    CIVIL ACTION NO.: 4:20cv26-JMV


PELICIA HALI, ET AL.                                                            DEFENDANTS


                             PROCESS AND SCHEDULING ORDER

       The Court finds that this case should go forward as to Commissioner Pelicia Hall,

Superintendent Marshal Turner, Warden Timothy Morris, and Deputy Warden Lee Simon.

The court has established the following deadlines:

       1. Counsel for the Mississippi Department of Corrections (“MDOC”) has agreed to accept

service of process on behalf of defendants Commissioner Pelicia Hall, Superintendent Marshal

Turner, Warden Timothy Morris, and Deputy Warden Lee Simon. A responsive pleading is

due on behalf of these defendants by October 2, 2020. Should counsel accepting service

demonstrate that he cannot represent the defendants, he must notify the court immediately of the

defendants’ last known addresses so the court may effect process upon that defendant under 28

U.S.C. § 1915(d).

       3. No formal discovery, such as interrogatories, request for production, or requests for

admission will be permitted without leave of the court. By November 2, 2020, the defendants

must   provide      the   plaintiff   with   his   disciplinary   records,   administrative   records,

photographs/videos, medical records, and any other records related to this incident. Under Fed. R.

Evid. 502(d), and particularly under the peculiar circumstances of this litigation, the court holds

that no privilege or protection associated with the plaintiff’s records - other than the waiver
         Case: 4:20-cv-00026-JMV Doc #: 14 Filed: 09/03/20 2 of 3 PageID #: 36



provided by the provisions of Miss. R. Evid. 503(f) -- is waived by disclosure connected with this

litigation, and disclosure in this litigation also does not waive privilege or protection in any other

federal or state proceeding.

        4. The deadline for amending pleadings or joining defendant is October 2, 2020.

        5. The parties must file their witness and exhibit lists by December 2, 2020. A witness

list must include the name, address, MDOC number (if applicable), of every witness, including the

plaintiff or any party who plans to testify on his own behalf, and a very brief summary of the

anticipated testimony of the witness. Witness lists must be accompanied by a certification that the

witness has agreed to testify and that the party has discussed the testimony with the witness. Each

party must list witnesses in order of importance to his case, from most important to least

important. Due to the expense of transporting and maintaining incarcerated witnesses, the court

may not issue writs for incarcerated witnesses whose testimony is irrelevant or merely cumulative.

If the court does not receive a witness list in a timely fashion, the party failing to provide the

witness list will not be allowed to call witnesses to testify at the trial of this matter. The court does

not have the authority to issue subpoenas for witnesses who are not incarcerated on behalf of an in

forma pauperis plaintiff. The plaintiff must submit a witness and exhibit list in a timely manner;

failure to do so will result in dismissal of the case.

        6. The deadline for filing all motions is January 7, 2021.

        7. An evidentiary hearing is set for July 7, 2021 at 9:30 a.m., in Greenville, Mississippi

before Magistrate Judge Jane M. Virden.

        8. In the event any damages or other moneys become payable to or for the benefit of the

plaintiff as a result of this litigation, whether by way of satisfaction of a judgment, compromise

settlement, or otherwise, the plaintiff remains liable to the United States for the reimbursement of

all court costs, fees and expenses which he has caused to be incurred in the course of this litigation,
          Case: 4:20-cv-00026-JMV Doc #: 14 Filed: 09/03/20 3 of 3 PageID #: 37



and the United States will have a lien against any damages or other moneys until the United States

has been fully reimbursed for those court costs, fees and expenses by payment of them into the

court.

         9.   The plaintiff must acknowledge receipt of this order by signing the enclosed

acknowledgment form and returning it to the court within fourteen (14) days of this date.

         10. The plaintiff’s failure to keep the court informed of his current address or to comply

with the requirements of this order may lead to dismissal of his lawsuit under Fed. R. Civ. P. 41(b),

for failure to prosecute and failure to comply with an order of the court.

         SO ORDERED, this, the 2nd day of September, 2020.




                                              /s/ Jane M. Virden           _
                                              UNITED STATES MAGISTRATE JUDGE
